Citation Nr: 0938512	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for eye disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter, and it has not 
been shown to be causally or etiologically related to 
service.  

2.  The Veteran's tinnitus was not manifested during service, 
and it has not been shown to be causally or etiologically 
related to service.  

3.  The Veteran's eye disorders, age-related macular 
degeneration, posterior vitreous detachment, and incipient 
cataracts, were not manifested during service, and they are 
not shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  Eye disorders, diagnosed as age-related macular 
degeneration, posterior vitreous detachment, and incipient 
cataracts, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a letter to 
the Veteran from the RO dated in February 2005 specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Bilateral Hearing Loss and Tinnitus

The Board notes that the Veteran currently meets the criteria 
for bilateral hearing loss.  As part of the Veteran's VA 
examination in February 2005, the Veteran reported 
significant in-service and post service occupational noise 
exposure.  Audiological evaluation pure tone thresholds, in 
decibels, was performed, and the results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
55
55
LEFT
10
20
30
40
55

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 96 percent in the left ear.  

To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the Veteran has for each ear.  38 C.F.R. 
§ 3.385 (2009).  The Board notes that the speech recognition 
score of 68 percent establishes hearing loss in the Veteran's 
right ear, but a score of 96 percent does not establish 
hearing loss in the Veteran's left ear pursuant to VA 
regulations.  38 C.F.R. § 3.385 (2009).  However, the 
Veteran's auditory threshold findings are sufficient standing 
alone to establish bilateral hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2009).  

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
bilateral hearing loss or tinnitus.  In this case the Veteran 
contends he was exposed to acoustic trauma in service 
resulting in hearing loss and tinnitus.  He is considered 
competent to relate a history of such during service.  
38 C.F.R. § 3.159(a)(2) (2009)

However, the Veteran's service treatment records (STRs) are 
negative for any complaints, diagnoses, or treatment for 
bilateral hearing loss and/or tinnitus.  Audiogram conducted 
at the time of service pre-induction was within normal 
limits.  Whispered voice testing at time of service 
separation in October 1970 was also within normal limits.  
Thus, the Veteran's hearing at separation was apparently 
within normal limits.  

The post service medical evidence of record shows that he did 
not seek treatment for hearing loss and/or tinnitus until 
2005, approximately 35 years, after his separation from 
service.  Therefore, the Board finds that hearing and/or 
tinnitus did not manifest during service or for many years 
thereafter.  

Service connection for sensorineural hearing loss may also be 
granted on a presumptive basis if it manifests itself to a 
degree of 10 percent or more within one year after discharge.  
38 C.F.R. § 3.307, 3.309(a) (2009).  However, there is no 
evidence of such manifestation in this case, nor does the 
Veteran contend that his hearing loss manifested to that 
degree at that time.  Id.  Therefore, the Board finds that 
the Veteran's hearing loss may not be presumed to have been 
incurred in active service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss and tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss and tinnitus is itself evidence 
which tends to show that such did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  

Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss or tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the Veteran to 
currently have such a disorder that is related to his 
military service.  No medical personnel has attributed 
current hearing impairment and/or tinnitus to military 
service.  

Although the Veteran may sincerely believe that his bilateral 
hearing loss and tinnitus were caused by acoustic trauma 
during active service, he, as a lay person, is not competent 
to testify that these conditions were caused by his military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication in the record that the Veteran is a 
physician or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In sum, the Board acknowledges that the Veteran has current 
diagnoses of bilateral hearing loss and tinnitus.  However, 
in order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disabilities.  
After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and/or tinnitus because the competent medical 
evidence does not reveal a nexus to an injury or disease 
occurring in service.  

Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that sensorineural hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of the Veteran's separation 
from service.  Absent such a nexus, service connection for 
hearing loss may not be granted.  38 C.F.R. § 3.303 (2009).

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  Because 
the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
hearing loss and tinnitus are not warranted.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
3.307(a)(3), 3.309(a) (2009).

Eye Disorders - Diagnosed as Age-related Macular 
Degeneration, Posterior Vitreous Detachment, and Incipient 
Cataracts

With regard to the claim for eye disabilities, the Veteran's 
STRs are negative for report of eye problems.  Review of the 
post service record is negative for any complaints of, or 
diagnoses of, eye disorders until many years post service.  
Specifically, it was not until VA treatment record dated in 
February 2005 that age-related macular degeneration, 
posterior vitreous detachment, and incipient cataracts were 
reported.  

Based on the foregoing, the claim of service connection for 
these eye disabilities must be denied.  There was no 
treatment for any of these conditions during service.  
Therefore, a chronic condition is not shown during service.  
38 C.F.R. § 3.303 (2009).  The earliest medical evidence of 
these eye disorders is dated no earlier than 2005.  This is 
about 35 years after separation from active duty service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  Forshey and Maxson, supra.  

Furthermore, there is no competent evidence shown that the 
Veteran has eye disorders that are related to his service.  
Accordingly, the preponderance of the evidence is against the 
claim, and it is denied.  

The Veteran's contentions as to etiology of these eye 
conditions have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  Grottveit and Espiritu, supra  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for eye disorders, to include age-related 
macular degeneration, posterior vitreous detachment, and 
incipient cataracts, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a Claimant of the evidence necessary to substantiate a 
claim and requires VA to assist him/her in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009; 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the Claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran is claiming entitlement to service 
connection for PTSD.  His service included a period of time 
in the Republic of Vietnam.  His military discharge DD Form 
214 reveals that he was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 
1960 device, and 2 Overseas Bars.  His military occupational 
specialty (MOS) was as a combat engineer.  

Under VA regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM- 
IV), credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. §§ 3.304(f) (2009).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009); 38 
C.F.R. 3.304(d) (2009).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2009).  However, where a determination is made that 
the Veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's available service personnel 
records (SPRs) do not indicate that he engaged in combat with 
the enemy.  VA's Office of General Counsel has held that in 
making determinations as to whether one engages in combat 
during active service, it is not sufficient that a Veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Additionally, the DD 
Form 214 does not show that the Veteran engaged in an 
occupation typically associated with combat with the enemy, 
but instead reflects that he was a combat engineer specialist 
while in Vietnam.  

Further, the Veteran did not receive any awards or medals 
indicative of combat, such as a Bronze Star with V Device or 
Purple Heart Medal.  Therefore, his lay statements regarding 
his in-service stressors alone are not enough to establish 
the occurrence of the alleged stressors.  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. at 166.  
Consequently, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the Veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton), 7 Vet. App. at 76; Zarycki v. 
Brown, 6 Vet. App. at 98.  Corroboration of every detail of 
the alleged in-service stressor is not required, only that 
the event occurred and that the Veteran was exposed to the 
event.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

In this regard, in statements of record, the Veteran contends 
that while in Vietnam, he was exposed to numerous dead 
comrades, to include one who was shot in the head.  He also 
said that he was sometimes under fire and mortar attacks when 
farmed out to the infantry to "do demolitions."  See, for 
example, the private August 2005 psychiatric report.  

It is noted that the claims file includes Report of Contact 
(VA FORM 119) documentation that the Veteran's statements 
pertaining to in-service traumatic incidents were too vague 
to submit for verification.  Although the Veteran's specific 
claimed stressors have not been verified, he has consistently 
related that he was often with a combat unit in a combat 
zone, and his MOS as a combat engineer has been verified.  
The Board finds his statements as to these in-service 
stressors are believable as they have been consistent 
throughout all submitted documents and consistent with his 
MOS.  Accordingly, in the Board's view, there are verified 
in-service stressors of being near attacks when in the field, 
and the Veteran should be afforded a VA examination to 
determine whether he has a current diagnosis of PTSD, and if 
so, whether that diagnosis is a result of the verified in-
service stressors noted above.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(f) 
(2009); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination, to determine 
whether he has PTSD resulting from a 
verified in-service stressor to include 
fire and artillery attacks as he was 
farmed out to infantries in his work with 
demolitions.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


